Illinois Official Reports

                                          Appellate Court



                             People v. Schronski, 2014 IL App (3d) 120574



Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      HEATHER C. SCHRONSKI, Defendant-Appellant.


District & No.               Third District
                             Docket No. 3-12-0574

Filed                        July 9, 2014
Rehearing denied             August 6, 2014

Held                         On appeal from defendant’s conviction for obstructing identification
(Note: This syllabus         arising from an incident in which the police, while investigating a
constitutes no part of the   report of a car sitting at a gas pump for 30 minutes, discovered
opinion of the court but     defendant in the car and received identification information from
has been prepared by the     defendant that was later found to belong to the actual owner of the
Reporter of Decisions        vehicle, defendant’s conviction was upheld, since the State’s
for the convenience of       case-in-chief was established by evidence showing defendant was
the reader.)                 lawfully detained when she represented that the owner’s identification
                             information was hers and the closing argument implying that
                             defendant testified falsely because the officer who could dispute her
                             testimony had died was fair; however, the cause was remanded for a
                             determination of the proper credit to be applied to defendant’s fine for
                             her presentence incarceration and for a hearing to determine whether
                             defendant was able to pay the public defender fee.



Decision Under               Appeal from the Circuit Court of Kankakee County, No. 11-CM-242;
Review                       the Hon. Susan S. Tungate, Judge, presiding.



Judgment                     Affirmed in part and reversed in part; cause remanded.
     Counsel on               Mario Kladis, of State Appellate Defender’s Office, of Ottawa, for
     Appeal                   appellant.

                              Jamie J. Boyd, State’s Attorney, of Kankakee (Robert M. Hansen, of
                              State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                              People.



     Panel                    JUSTICE O’BRIEN delivered the judgment of the court, with
                              opinion.
                              Justices Carter and Wright concurred in the judgment and opinion.


                                                OPINION

¶1         After a jury trial, defendant, Heather C. Schronski, was found guilty of obstructing
       identification (720 ILCS 5/31-4.5(a)(2) (West 2010)). The trial court sentenced defendant to
       10 weekends in the county jail and 2 years of conditional discharge. On appeal, defendant
       argues that: (1) the trial court erred in denying her motion for a directed verdict; (2) the State
       made several references to a deceased police officer in its closing argument that denied
       defendant a fair trial; (3) the court erroneously imposed a public defender fee without a
       hearing; and (4) the court did not award presentence incarceration credit. We affirm in part,
       reverse in part, and remand for further proceedings.

¶2                                                FACTS
¶3         On March 14, 2011, defendant was charged by information with obstructing
       identification. On March 5, 2012, the case proceeded to a jury trial.
¶4         At trial, the State called Lieutenant David Morefield to testify. Morefield stated that he
       was an officer with the Bourbonnais police department. On March 13, 2011, around 11:30
       p.m., the Bourbonnais police received a call from an attendant at Casey’s General Store on
       1401 North Convent Street. The attendant reported that a maroon Chevrolet had been sitting
       at a gas pump for approximately 30 minutes. The police were dispatched to the scene, and
       Officers Justin Honeycutt and Heather Wright were the first to arrive.
¶5         Morefield testified that when he arrived, Honeycutt had finished administering a field
       sobriety test to defendant. Honeycutt then approached Morefield’s squad car and handed
       Morefield an Illinois identification card that had been issued to Bethany Wheeler. Morefield
       took the card and approached the Chevrolet. Morefield noticed that the occupant did not look
       like the individual depicted on the card and asked for the occupant’s name. The occupant
       responded “you got my ID.” Morefield identified the occupant as defendant. During the
       interaction that followed, defendant did not give Morefield her identification card, and
       Morefield later learned that Wheeler was the owner of the Chevrolet. A copy of Wheeler’s
       identification card was admitted into evidence.
¶6         Defendant was eventually arrested and transported to the Bourbonnais police station. At
       the station, a dispatcher conducted an identification search in the Secretary of State database

                                                   -2-
       for photographs of defendant and Wheeler. The dispatcher provided Morefield with an image
       of defendant’s driver’s license. A copy of defendant’s driver’s license was admitted into
       evidence.
¶7         Morefield also testified that Honeycutt and Wright were no longer employed by the
       Bourbonnais police department. Honeycutt was killed in a traffic accident in November
       2011, and Wright took a position in Baltimore, Maryland.
¶8         At the conclusion of Morefield’s testimony, the State rested. Defendant moved for a
       directed verdict, arguing in part, that defendant was not lawfully detained at the time she
       gave Wheeler’s identification card to the police. The trial court denied the motion.
¶9         Following the court’s ruling, the defense called defendant to testify. Defendant stated that
       on the date of the incident she worked a 12-hour shift as a forklift driver. After work,
       defendant went to Vernon Howard’s home, where she had two or three drinks. She then went
       for a drive with Howard in a Chevrolet Impala. Defendant fell asleep in the car and awoke as
       Howard pulled into a gas station. Defendant fell back asleep at the gas station, and defendant
       eventually awoke to find that Howard was missing. Defendant went inside the gas station,
       and the attendant indicated that Howard was in the bathroom. Defendant returned to the car.
       While sitting in the car, Honeycutt approached and asked defendant to exit the vehicle.
       Defendant complied and walked to the rear of the vehicle, where she told Honeycutt her
       name. At that point, another car drove up quickly, and a woman jumped out screaming
       “[h]e’s going to kill me.” Honeycutt ordered defendant to return to her car and attended to
       the screaming woman.
¶ 10       Approximately 20 minutes later, Honeycutt returned to defendant’s car and asked for
       defendant’s identification. Defendant reported that she did not have her identification card.
       Honeycutt asked for defendant’s name and identification information, and defendant
       responded that her name was Heather Schronski and provided her height, weight, and age. At
       that point, Honeycutt went to speak with Wright. When Honeycutt returned to the vehicle,
       defendant gave the officer her driver’s license. Honeycutt asked for the vehicle registration.
       Defendant did not know where the information was located, but gave Honeycutt all of the
       documents from the glove box, including the vehicle owner’s manual. Thereafter, Honeycutt
       placed defendant under arrest.
¶ 11       Defendant did not see Morefield until she was transported to the police station. Morefield
       asked for defendant’s identification. Defendant responded that she had already given it to
       Honeycutt. Defendant told Morefield that she did not own the Chevrolet and that she was
       riding with a second person, who was in the gas station at the time that Honeycutt
       approached.
¶ 12       At the conclusion of defendant’s testimony, the defense rested, and the State called
       Morefield in rebuttal. Morefield stated that while he was speaking to defendant on the night
       of the incident her eyes were bloodshot, her breath smelled of an alcoholic beverage, and her
       speech was slightly slurred. From these observations, Morefield opined that defendant was
       intoxicated. During the stop, Morefield did not notice another individual in the vehicle.
       Morefield restated that the only identification card he received belonged to the owner of the
       vehicle, Wheeler.
¶ 13       During the rebuttal argument, the State made four references to the absence of
       Honeycutt’s testimony. The references included: (1) “It’s amazing what this defendant can
       come up with when we have a deceased officer, amazing her story”; (2) “[W]here is the

                                                  -3-
       driver? Where is this suspicious guy? Where is this male driver of the car? Amazing what
       you could come up when you have a deceased officer”; (3) “Well, I’ll say it. I submit to you
       that the defendant is being untruthful; that it was the defendant who has come up with this
       crazy story to tell you today because we have a deceased officer”; and (4) “The defendant
       was lying to you when she sat up there under oath and told you that she gave an officer her
       driver’s license but that’s because we have a deceased officer.” Defense counsel objected to
       the State’s fourth reference to Honeycutt, and a sidebar was held. When proceedings
       resumed, the State continued its argument without further reference to Honeycutt, but stated
       in its conclusion that it was “confident that when [the jury] deliberate[s], you will find
       Heather Schronski–and she’s smiling. This is ridiculous.” Defense counsel objected, and the
       court sustained the objection.
¶ 14       During jury instructions, the court instructed the jury:
               “Closing arguments are made by the attorneys to discuss the facts and circumstances
               in the case and should be confined to the evidence and to the reasonable inferences to
               be drawn from that evidence.
                   Neither opening statements nor closing arguments are evidence. And any
               statement or argument made by the attorneys which is not based on the evidence
               should be disregarded.”
¶ 15       The jury found defendant guilty of obstructing identification. During the sentencing
       hearing, the State asked the court to impose a $500 public defender fee. The court sentenced
       defendant to 10 weekends in jail, 2 years of conditional discharge, and a $500 fine. The court
       also imposed a $500 public defender fee. Defendant appeals.

¶ 16                                            ANALYSIS
¶ 17                                        I. Directed Verdict
¶ 18        Defendant argues that the trial court erred in denying her motion for a directed verdict.
       Defendant contends that the State’s evidence was insufficient for a reasonable person to
       conclude that she was lawfully detained when she furnished a false name to the police.
¶ 19        In reviewing defendant’s challenge to the trial court’s denial of her motion for a directed
       verdict, we must determine whether the evidence presented by the prosecution, viewed in the
       light most favorable to the prosecution, established defendant’s guilt beyond a reasonable
       doubt. People v. Barber, 116 Ill. App. 3d 767 (1983).
¶ 20        Defendant was charged with obstructing identification, a Class A misdemeanor. 720
       ILCS 5/31-4.5 (West 2010). To sustain a conviction of obstructing identification, the
       prosecution must prove that a person: (1) intentionally or knowingly provided a false or
       fictitious name, residence address, or date of birth to a peace officer; and (2) was either (a)
       lawfully arrested or detained, or (b) the information was requested from an individual that
       was reasonably believed to have witnessed a crime. 720 ILCS 5/31-4.5 (West 2010).
¶ 21        In the case sub judice, defendant argues that the State’s case-in-chief was insufficient for
       a reasonable person to conclude her guilt and, therefore, the court should have granted her
       motion for a directed verdict. See People v. Connolly, 322 Ill. App. 3d 905 (2001). Defendant
       specifically argues that no evidence was presented that she was lawfully detained at the time
       she told Morefield that she gave her identification card to Honeycutt. However, we find that
       Morefield’s testimony established that defendant was detained at the time she refused to

                                                   -4-
       provide her name to the officer and represented that Wheeler’s identification was actually
       hers.
¶ 22       Police-citizen encounters are generally limited to three circumstances: (1) an arrest
       supported by probable cause; (2) a brief investigatory stop based on a reasonable and
       articulable suspicion of criminal activity; and (3) an interaction for purposes of community
       caretaking or public safety. People v. Laake, 348 Ill. App. 3d 346, 349 (2004). Community
       caretaking encounters do not involve coercion or detention and therefore do not rise to the
       level of a seizure under the fourth amendment. People v. Cordero, 358 Ill. App. 3d 121, 125
       (2005). A detention occurs when a reasonable, innocent person in the circumstances would
       believe that he or she would not be free to leave. Laake, 348 Ill. App. 3d at 349.
¶ 23       Here, Morefield testified that his department received a call that a Chevrolet had been
       parked at a gas pump for 30 minutes. Honeycutt’s response and initial interaction with
       defendant falls within the public safety or community caretaking interaction and was not a
       seizure. See Cordero, 358 Ill. App. 3d at 125. However, when Morefield arrived at the scene,
       Honeycutt had finished a field sobriety test. Defendant’s submission to the field sobriety test
       indicated that the stop had transformed into an investigatory stop based on suspicion that
       defendant was driving under the influence. At that point, defendant was not free to leave.
       Defendant’s lawful detention was further evidenced by Honeycutt’s possession of Wheeler’s
       identification card that defendant had earlier provided. Honeycutt gave the card to Morefield,
       who further investigated the card, which did not match defendant’s appearance. Thus, at the
       time Morefield approached defendant and asked for her name, defendant was lawfully
       detained. Defendant’s refusal to provide her name and her representation that Wheeler’s
       identification belonged to her completed the offense. As a result, the trial court did not err in
       denying defendant’s motion for a directed verdict.

¶ 24                                     II. Closing Arguments
¶ 25       Defendant argues that she was denied a fair trial because the State repeatedly referred to
       Honeycutt’s death during closing arguments and implied that defendant was attempting to
       take advantage of Honeycutt’s death. Defendant also argues that the State’s comment that
       defendant was smiling during the rebuttal argument caused further prejudice.
¶ 26       The determination of whether comments made by the prosecution in a closing argument
       warrant a new trial is a question of law that is reviewed de novo. People v. Wheeler, 226 Ill.
       2d 92 (2007). The prosecution has wide latitude in making a closing argument and may
       comment on the evidence and any fair, reasonable inferences it yields, even if such
       inferences reflect negatively on defendant. People v. Nicholas, 218 Ill. 2d 104 (2005). The
       prosecution’s arguments will result in reversible error only when they result in substantial
       prejudice against a defendant “to the extent that it is impossible to determine whether the
       jury’s verdict was caused by the comments or the evidence.” People v. Caffey, 205 Ill. 2d 52,
       131 (2001). Closing arguments must be viewed in their entirety and in context. Id.
¶ 27       Reviewing the State’s rebuttal argument, we do not find that its references to Honeycutt
       or defendant’s smiling prejudiced the outcome of the proceeding. The State’s comments were
       derived from Morefield’s testimony that Honeycutt was killed in a car accident prior to trial.
       From this evidence, the State raised the inference that defendant had testified falsely because
       Honeycutt could not dispute her testimony. Although much of the State’s rebuttal argument


                                                   -5-
       focused on the impact of Honeycutt’s absence, the inferences were fair given Morefield’s
       testimony. Therefore, defendant was not denied a fair trial.

¶ 28                                     III. Public Defender Fee
¶ 29       Defendant argues that the trial court erred when it entered a $500 public defender fee
       without holding a hearing on defendant’s ability to pay the fee. The State confesses error.
¶ 30       Section 113-3.1 of the Code of Criminal Procedure of 1963 (Code) permits a court to
       order a defendant to pay a fee for the service of a public defender. 725 ILCS 5/113-3.1(a)
       (West 2010). However, before the fee may be imposed, a hearing must be conducted on
       either the court’s own motion or on the motion of the State. Id. The hearing may be held any
       time after the appointment of counsel, but no later than 90 days after the entry of a final order
       disposing of the case. Id. A court may only order reimbursement if it finds that defendant has
       a reasonably foreseeable ability to pay. People v. Love, 177 Ill. 2d 550 (1997).
¶ 31       Here, the State made a motion to impose a $500 public defender fee during the
       sentencing hearing but did not request a hearing on defendant’s ability to pay. Proceeding
       without a hearing or finding on defendant’s ability to pay, the trial court ordered defendant to
       pay a $500 public defender fee. As a result, we reverse the $500 public defender fee and
       remand the cause for a hearing on defendant’s ability to pay the fee.

¶ 32                              IV. Presentence Incarceration Credit
¶ 33       Defendant argues that she entitled to a $50 credit against her $500 fine for the 10 days
       she spent in presentence custody. The State concedes this issue.
¶ 34       Section 110-14 of the Code allows a “person incarcerated on a bailable offense who does
       not supply bail and against whom a fine is levied on conviction of such offense *** a credit
       of $5 for each day so incarcerated.” 725 ILCS 5/110-14(a) (West 2010). The credit is
       applicable only to a defendant’s fines. People v. Tolliver, 363 Ill. App. 3d 94 (2006). In the
       instant case, defendant spent time in custody prior to trial and therefore is entitled to a credit
       to offset her fine. Because this case is being remanded for a public defender fee hearing, we
       also remand this issue to the trial court for a determination of the amount of defendant’s
       presentence incarceration credit and application of the credit to defendant’s fine.

¶ 35                                         CONCLUSION
¶ 36       For the foregoing reasons, the judgment of the circuit court of Kankakee County is
       affirmed in part and reversed in part, and the cause is remanded with direction.

¶ 37      Affirmed in part and reversed in part; cause remanded.




                                                   -6-